PER CURIAM.
State Farm Fire & Casualty Company appeals the deputy commissioner’s denial of its claim for reimbursement or indemnification.
The deputy commissioner founded her denial of the claim upon the legal presumption that where two separate carriers have issued insurance policies to the same employer, it shall be presumed that only that policy with the later .effective date shall be in force. Section 440.42(2), Fla.Stat. The record in this instance, however, will not support a finding of dual coverage on the date of accident. State Farm’s non-binding application for insurance was approved on May 26, 1976, some six days subsequent to the accident. The deputy commissioner’s application of § 440.42(2), Fla.Stat., was therefore inappropriate.
The order is reversed and the cause remanded to the deputy commissioner, who is directed to make appropriate findings and enter a new order based on the record.
ROBERT P. SMITH, Jr., Acting C. J., and SHAW and WENTWORTH, JJ., concur.